Filed 11/15/21 Greenfield v. U.S. Bank, NA CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b ). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


JOAN GREENFIELD,                                                2d Civil No. B311887
                                                              (Super. Ct. No. 56-2020-
     Plaintiff and Appellant,                                 00539719-CU-OR-VTA)
                                                                 (Ventura County)
v.

U.S. BANK, NA, et al.,

     Defendants and Respondents.


             Joan Greenfield appeals from the judgment after the
trial court sustained the demurrer to her complaint filed by U.S.
Bank, NA, and Select Portfolio Servicing, Inc. (collectively,
Respondents), without granting leave to amend. Greenfield
requests that we reverse the judgment because the court below
did not resolve every issue raised in her complaint. We affirm.
           FACTUAL AND PROCEDURAL HISTORY1
             In 2006, Greenfield and her now-deceased husband
obtained a $672,000 loan secured by the deed to their Westlake
Village home. The loan was transferred among several interests
over the following decade, eventually to U.S. Bank.
             By late 2017, Greenfield was in default by nearly
$342,000. A notice of trustee’s sale was recorded early the
following year, followed by a second notice a year later.
Greenfield’s Westlake Village home sold at a trustee’s sale in
April 2019.
             The new homeowner filed an unlawful detainer
action against Greenfield in May. She turned over possession of
the home in July.
             Seven months later, Greenfield’s son sued
Respondents, alleging that the trustee’s sale was invalid and that
his mother’s former home had been sold via a “fraudulent
conveyance.” He also alleged that Select Portfolio should have
granted his mother’s request for a loan modification, that she did
not have proper notice of the sale, and that the sale was barred
by the statute of limitations. He later amended his complaint,
essentially repeating the same substantive allegations. The trial
court sustained Respondents’ demurrer to the amended
complaint, but granted leave to amend.


      1 Greenfield’s brief makes factual  and procedural assertions
without citations to the record, in violation of the rules of court.
(See Cal. Rules of Court, rule 8.204(a)(1)(B) & 8.204(a)(1)(C).)
This summary is taken from Respondents’ brief. (See Warren-
Guthrie v. Health Net (2000) 84 Cal.App.4th 804, 808, fn. 4,
disapproved of on another ground by Cronus Investments, Inc. v.
Concierge Services (2005) 35 Cal.4th 376, 393, fn. 8.)


                                 2
             The second amended complaint added Greenfield as a
plaintiff, but otherwise left the complaint substantively
unchanged. Respondents again demurred. The trial court
sustained Respondents’ demurrer, denied leave to amend, and
entered a judgment of dismissal.
                           DISCUSSION
             Greenfield contends we should reverse the judgment
of dismissal and order the trial court to consider all of the issues
raised in her complaint. We disagree.
             A self-represented party “‘is to be treated like
any other party’” on appeal. (Nwosu v. Uba (2004) 122
Cal.App.4th 1229, 1247.) Such a party must thus “follow correct
rules of procedure.” (Ibid.) Among those rules is that requiring
“[e]ach and every statement in a brief regarding matters that are
in the record on appeal . . . [to] be supported by a citation to the
record.” (Lona v. Citibank, N.A. (2011) 202 Cal.App.4th 89, 96,
fn. 2; see Cal. Rules of Court, rule 8.204(a)(1)(C).) “The claimed
existence of facts that are not supported by citations to pages in
the appellate record, or not appropriately supported by citations,
cannot be considered by this court. [Citations.]” (Mueller v.
County of Los Angeles (2009) 176 Cal.App.4th 809, 816, fn. 5.) “It
is not the duty of a reviewing court to search the record for
evidence on a point raised by a party whose brief makes no
reference to the pages where the evidence can be found.
[Citations.]” (ComputerXpress, Inc. v. Jackson (2001) 93
Cal.App.4th 993, 1011 (ComputerXpress).)
             Here, Greenfield’s opening brief contains no citations
to the appellate record. Such a brief is “wholly unacceptable.”
(ComputerXpress, supra, 93 Cal.App.4th at p. 1011.) We
accordingly disregard the factual allegations contained therein.




                                 3
(Lueras v. BAC Home Loans Servicing, LP (2013) 221
Cal.App.4th 49, 60; Millan v. Restaurant Enterprises Group,
Inc. (1993) 14 Cal.App.4th 477, 485.)
             Greenfield’s brief also contains no legal analysis.
“Whether legal or factual, no error warrants reversal unless the
appellant can show injury from the error. [Citation.]” (City of
Santa Maria v. Adam (2012) 211 Cal.App.4th 266, 286.) “[T]o
demonstrate error, an appellant must supply the reviewing court
with some cogent argument supported by legal analysis.” (Id. at
pp. 286-287.) “[W]e may disregard conclusory arguments that are
not supported by pertinent legal authority or fail to disclose the
reasoning by which the appellant reached the conclusions [they]
want[] us to adopt. [Citations.]” (Id. at p. 287.)
             The argument section of Greenfield’s brief contains
little more than a recitation of legal principles with no
application to the facts of her case. As with the lack of factual
support, the dearth of legal analysis in Greenfield’s brief is
unacceptable. (ComputerXpress, supra, 93 Cal.App.4th at
p. 1011.) “One cannot simply say the [trial] court erred, and
leave it up to the appellate court to figure out why. [Citation.]”
(Niko v. Foreman (2006) 144 Cal.App.4th 344, 368.) It is not our
duty to “‘act as counsel for [Greenfield] . . . and furnish a legal
argument as to how the trial court’s rulings . . . constituted an
abuse of discretion’ [citation], or a mistake of law.” (Ibid.)




                                4
                        DISPOSITION
             The judgment is affirmed. Respondents shall recover
their costs on appeal.
             NOT TO BE PUBLISHED.




                                   TANGEMAN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                               5
                       Henry J. Walsh, Judge

                 Superior Court County of Ventura

                 ______________________________


             Joan Greenfield, in pro. per., for Plaintiff and
Appellant.
          Kutak Rock and Steven M. Dailey for Defendants and
Respondents.